766 N.W.2d 843 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Edwin Dewayne RICHMOND, Defendant-Appellant.
Docket No. 136648. COA No. 277012.
Supreme Court of Michigan.
June 23, 2009.

Order
On order of the Court, the motion for reconsideration of this Court's October 31, 2008 order is considered, and it is GRANTED. We VACATE our order dated October 31, 2008. On reconsideration, the application for leave to appeal the April 22, 2008 judgment of the Court of Appeals is considered, and it is GRANTED, limited to the issue of whether the prosecutor's dismissal of the charges rendered moot the prosecutor's subsequent appeal to the Court of Appeals. In discussing this issue, the parties shall address the relevance, if any, of People v. Torres, 452 Mich. 43, 549 N.W.2d 540 (1996), Dybata v. Kistler, 140 Mich.App. 65, 362 N.W.2d 891 (1985), and City of Detroit v. Ambassador Bridge Co., 481 Mich. 29, 748 N.W.2d 221 (2008).
We further ORDER the Wayne Circuit Court, in accordance with Administrative *844 Order 2003-03, to determine whether the defendant is indigent and, if so, to appoint the State Appellate Defender Office to represent the defendant in this Court.
The Prosecuting Attorneys Association of Michigan and the Criminal Defense Attorneys of Michigan are invited to file briefs amicus curiae. Other persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae.